Title: To James Madison from Joseph Lakanal, 1 June 1816
From: Lakanal, Joseph
To: Madison, James



Excellence
Gallatin-Contry par Vevay, indian-Contry, le 1er Juin 1816

J’ai l’honneur de Vous adresser une Lettre que J’espérois, avoir, l’inappréciable avantage de Vous présenter; des évenemens que Je n’ai pu maîtriser ont Changé ma direction Me Voici sur les bords de l’ohio dans des propriétés que Je viens d’acquerir, Gallatin-Contry, dans le Voisinage de la Colonie française de Vevay: Je vais, dans Cette douce retraite partager mon tems entre la Culture de mes terres et Celle des Lettres.  Je me propose d’écrire l’histoire des Etats-unis, pour laquelle Je ramasse des matériaux depuis dix ans: le Spectacle d’un peuple libre supportant, avec docilité, le Joug salutaire des lois, temperera l’amertume que J’eprouve en m’éloignant de ma patrie; elle seroit heureuse si vôtre génie pacifique avoit dirigé ses destinées.  L’ambition d’un seul homme a précipité, sur nous, les nations Courrocées; ma patrie abattue, mais frappée de la sagesse de vôtre administration, et se rappelant son antique gloire, Vous envie au nouveau monde pour se relever de ses ruines.  J’éspère qu’en écrivant votre histoire, et celle de vos Dévanciers plus ou moins Célèbres, le tableau se ressentira du charme qu’éprouvera le peintre, et que soutenu par la beauté de mon sujet, bien plus que par mes propres forces, Je pourrai, avec un poête de l’antiquité, m’écrier, à la fin de mon ouvrage: exegi monumentum aere perennius Daignez, excellence, accueillir le tendre et respectueux hommage de Vôtre très humble et très obéissant serviteur

Lakanalde l’institut de france, et de la Legion d’honneur


